EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 2, and 5-11 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, rotation of the body about the roll axis is configured to rotate a shaft pivotally supporting the tool about a second axis defined by the shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 12, 2021